Citation Nr: 1105572	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
depression and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2008.  The 
Veteran has combat service in Iraq from July 2007 to May 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the RO also issued a rating decision in 
January 2010 regarding service connection for depression and 
anxiety disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that the Veteran's original claim 
includes entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the RO afforded the Veteran a VA examination 
pertaining to PTSD in April 2009.  In that examination, in the VA 
treatment records and in private medical records, the Veteran has 
been diagnosed with major depressive disorder.  In these records 
the Veterans asserts that he may have had depressive symptoms 
prior to service.  He also states that he has experienced 
additional problems with depression, anger and impulse control 
since service.  Further, private treatment records from shortly 
after service, in December 2008, indicate that his symptoms began 
and/or increased when he returned from Iraq.  

The Board notes that the Veteran is competent to describe 
symptoms of a psychiatric disorder, including depression, and 
when they began.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Based on the medical records and the Veteran's statements, there 
is an indication that an acquired psychiatric disorder may have 
been incurred in or aggravated by service.  Accordingly, a 
medical examination is needed to identify all current acquired 
psychiatric disorders, and with respect to each one, provide an 
opinion as to whether it is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the etiology of the 
current psychiatric disability.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should identify 
any psychiatric disability and state whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), causally or etiologically 
related to or aggravated by active service.  
The examiner should specifically state if a 
psychiatric disability was present prior to 
service and if that disability was 
aggravated, beyond its natural progression, 
by service.  Any opinion expressed should be 
accompanied by supporting rationale.  

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


